

116 HR 4060 IH: Festival Aerial Security Enhancement Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4060IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Ruiz (for himself, Mr. Cook, and Mr. Gomez) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Federal Aviation Administration to issue or revise regulations
			 to provide for temporary flight restrictions in the vicinity of outdoor
			 music festivals.
	
 1.Short titleThis Act may be cited as the Festival Aerial Security Enhancement Act of 2019. 2.Temporary flight restrictions for outdoor music festivals (a)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall issue or revise regulations to ensure that the Federal Aviation Administration issues a Notice to Airmen designating an area of airspace in which a temporary flight restriction applies when the Administrator determines that a temporary flight restriction is necessary to protect persons or property on the surface or in the air, to maintain air safety and efficiency, or to prevent the unsafe congestion of aircraft in the vicinity of an outdoor music festival with a paid attendance of not fewer than 30,000 people per day.
 (b)Relationship to existing regulationsIn issuing regulations under subsection (a), the Administrator, to the extent practicable, shall treat an outdoor music festival in the same manner as an aerial demonstration or major sporting event is treated under section 91.145 of title 14, Code of Federal Regulations.
			